Citation Nr: 0425522	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  04-17 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for left proximal lesion of 
the left posterior tibial nerve due to Agent Orange exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty from September 1965 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

A review of the record on appeal shows that a statement sent 
to the Board dated in August 2004 requested a hearing for the 
veteran before a Veterans Law Judge at the local VA Office.  

However, a review of the record does not show that the 
veteran was scheduled for the requested hearing or that this 
hearing request was withdrawn.  Accordingly, a remand to 
schedule the requested hearing is required.  See 38 C.F.R. 
§ 20.703 (2002).  
 
To ensure compliance with due process requirements, this case 
is REMANDED for the following actions:
 
The RO should take appropriated to contact 
the veteran in order ascertain if he wants 
to be scheduled for a hearing before a 
Veterans Law Judge at the local VA 
Regional Office.  The RO should undertake 
appropriate development in this regard.  

Thereafter, the case should be returned to the Board for 
appellate disposition, if indicated.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEHPEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




